per curiam:
El 14 de abril de 1989 el Sr. Héctor Frederick Espina Patterson presentó ante esta Curia una queja en contra del Ledo. Javier Criado Vázquez. Alegó, en síntesis, que el referido letrado faltó a su deber de ñducia para con su cliente y que retuvo indebidamente el expediente del caso, aún después de ser requerida su entrega. En cumpli-miento con la resolución emitida por este Tribunal el 13 dé marzo de 1998, el Procurador General de Puerto Rico pre-sentó una querella el 24 de abril de 1998, en la cual for-muló contra el licenciado Criado Vázquez cargos por viola-ciones a los Cánones 18, 19, 20, 25 y 35 del Código de Ética Profesional.(1) El Procurador General de Puerto Rico le im-putó, además, violar lo dispuesto en el Art. 579 del Código de Enjuiciamiento Civil.(2)
r — 1
El 26 de abril de 1976 la Sra. Anna Patterson presentó demanda sobre división de herencia contra sus hijos Héctor Frederick Espina Patterson y Audrey Ann Espina Patterson, ante el entonces Tribunal Superior de Puerto Rico, Sala de Bayamón.(3) La demandante pretendía la partición y adjudicación de los bienes que integraban el caudal re-licto de su ex cónyuge y padre de los demandados, Sr. Héctor Espina Díaz.(4) Al momento de la presentación de la *441demanda, los hermanos Espina Patterson eran menores de edad, por lo que se designó a un Procurador Especial de Relaciones de Familia como defensor judicial. Se designó, además, a la Sra. Sara Rosado como administradora judicial del caudal relicto.(5) Los hermanos Espina Patterson fueron representados en dicho pleito por el Ledo. Ángel L. Montañez Torres hasta el 7 de marzo de 1983, fecha en que dicho abogado renunció como su representante legal. En esa misma fecha, el licenciado Criado Vázquez asumió la representación legal de los hermanos, acordándose entre las partes que el referido abogado sería remunerado sobre la base de un contrato de honorarios contingentes.(6) En dicha fecha, además, se aceptó la renuncia de la adminis-tradora judicial y se nombró, en su lugar, a Audrey Ann Espina Patterson, por advenir ésta a su mayoría de edad.(7) El entonces Tribunal Superior, Sala de Bayamón, dictó una sentencia el 28 de abril de 1987 mediante la que aprobó los acuerdos a que habían llegado las partes, entre éstos, que el inmueble ubicado en la Carretera Estatal Nú-mero 174, Barrio Guaraguao Abajo de Bayamón, utilizado como una estación de servicio de gasolina, le sería adjudi-cado a los hermanos Espina Patterson. (8) No obstante, dicha estación de gasolina había sido arrendada con una op-ción de compra, mediante un contrato otorgado el 9 de noviembre de 1983.(9) Dicho contrato se otorgó ante el li-*442cenciado Criado Vázquez por el matrimonio compuesto por el Sr. Jaime Rodríguez Alicea y la Sra. Raquel Rodríguez, y por la Sucesión Espina, representada en ese acto por Audrey Ann Espina Patterson, administradora judicial de dicha sucesión. (10) Audrey Ann Espina Patterson no fue au-torizada por el Tribunal Superior, Sala de Bayamón, para otorgar dicho contrato/11) El 31 de agosto de 1987, el licen-ciado Criado Vázquez le envió a los hermanos Espina Patterson una factura parcial por los servicios profesionales prestados, exigiendo el veinte y cinco por ciento (25%) del precio de compraventa acordado a pagarse por la estación de gasolina en el aludido contrato de opción/12) El 15 de marzo de 1988, el Sr. Héctor Frederick Espina Patterson prescindió de los servicios profesionales del licenciado Criado Vázquez y le requirió la entrega del expediente del caso sobre división de herencia/13) El aludido letrado se negó a entregar el expediente/14) La entrega del expe-diente fue requerida en cuatro (4) instancias adicionales/15) El 22 de diciembre de 1988, el licenciado Criado Vázquez presentó una demanda sobre cobro de dinero en el entonces Tribunal Superior, Sala de San Juan, contra los hermanos Espina Patterson por la suma de treinta y tres mil doscientos cincuenta dólares ($33,250), más los intereses/16) El 1ro de junio de 1989, el Sr. Héctor *443Frederick Espina Patterson presentó una demanda sobre sentencia declaratoria, nulidad de contrato y daños y per-juicios contra el Sr. Jaime Rodríguez Alicea, su esposa, la Sra. Raquel Rodríguez, y su hermana, la Sra. Audrey Ann Espina Patterson, ante el entonces Tribunal Superior, Sala de Bayamón.(17) Dicho tribunal dictó sentencia el 28 de diciembre de 1992 en la cual declaró nulo e ilegal el contrato de arrendamiento suscrito por la Sra. Audrey Ann Espina Patterson.(18) La acción judicial sobre cobro de dinero por honorarios profesionales terminó con una transacción en-tre las partes, mediante la cual el Sr. Héctor Frederick Espina Patterson se comprometió a pagar al licenciado Criado Vázquez la suma de doce mil dólares ($12,000) en un término de seis (6) meses y a retirar la queja que había presentado contra el referido letrado ante esta Curia el 14 de abril de 1989.(19) Este Tribunal, mediante Resolución de 8 de junio de 1989, había pospuesto su determinación so-bre el ejercicio de su jurisdicción disciplinaria hasta tanto fuera final y firme la sentencia que pudiera recaer en dicho caso. La referida resolución, además, ordenaba al quere-llado la entrega del expediente sobre el caso de división de herencia al Sr. Héctor Frederick Espina Patterson. El li-cenciado Criado Vázquez procedió a realizar la entrega de dicho expediente. El 17 de septiembre de 1996, el Sr. Héctor Frederick Espina Patterson solicitó a este Tribunal el archivo y sobreseimiento de la presente queja.(20) No obs-tante, el Procurador General de Puerto Rico recomendó en su informe a este Tribunal que dicha queja no fuera archivada. (21) El 13 de mayo de 1998 este Tribunal ordenó al Procurador General de Puerto Rico la presentación de la *444querella correspondiente contra el licenciado Criado Vázquez. Los cargos imputados, en síntesis, son los si-guientes:

Cargo I

El licenciado Criado Vázquez violó la fe pública notarial y el Canon 35 del Código de Etica Profesional, supra, al participar activa y conscientemente en el asesoramiento, redacción y otorgamiento de un contrato de opción de com-praventa, mediante el cual se pretendía burlar la orden del tribunal que denegó la solicitud de autorización para la venta de un bien perteneciente al caudal relicto, indiviso y sin adjudicar de la Sucesión Espina. Dicha conducta del letrado querellado violentó las disposiciones antes mencio-nadas, según interpretadas en el caso In re Del Río Rivera y Otero Fernández,(22) De la misma manera, el licenciado Criado Vázquez infringió el Canon 18 del Código de Etica Profesional, supra, el cual requiere que todo abogado se desempeñe en forma capaz y diligente, dentro de los lími-tes de la ley, según resuelto en el caso In re Vargas Soto. (23)

Cargo II

El licenciado Criado Vázquez violó conscientemente la prohibición establecida en el Art. 579 del Código de Enjui-ciamiento Civil, supra, al asesorar, redactar y otorgar un contrato de opción de compraventa de un bien pertene-ciente a un caudal relicto indiviso sin mediar la autoriza-ción previa del tribunal.

Cargo III

El licenciado Criado Vázquez violó el Canon 19 del Có-digo de Ética Profesional, supra, al no mantener informado a su cliente del desarrollo de los asuntos encargados. Dicha *445conducta violó, además, los deberes de fiducia entre abogado-cliente.

Cargo TV

El licenciado Criado Vázquez violó las disposiciones de los Cánones 25 y 35 del Código de Ética Profesional, supra, al presentar una demanda en cobro de dinero por servicios profesionales con conciencia de que su acreencia a honora-rios dependía de una contingencia que jamás se dio.

Cargo V

El licenciado Criado Vázquez violó el Canon 20 del Có-digo de Ética Profesional, supra, al retener indebidamente el expediente del caso de división de herencia, luego de ser requerida la entrega por su cliente.
El 15 de mayo de 1998, el querellado presentó su con-testación a la querella. En cuanto a los Cargos I, II y III, el referido letrado argumentó que el Sr. Héctor Frederick Es-pina Patterson estuvo en todas las conversaciones previas al otorgamiento del contrato de arrendamiento y que fue él quien trajo a los arrendatarios. Adujo, además, que no existía orden o disposición alguna emitida por el tribunal que prohibiera llevar a cabo el contrato de arrendamiento con opción a compra. Argüyó que todos los recibos de pago por cánones de arrendamiento recibidos aparecían firma-dos por el Sr. Héctor Frederick Espina Patterson. Final-mente, alegó que utilizar la sentencia dictada por el enton-ces Tribunal Superior, Sala de San Juan, que declaró nulo e ilegal el contrato de arrendamiento en cuestión, como hecho juzgado, violaba el debido proceso de ley del referido letrado, pues él nunca fue parte de dicho pleito.
En cuanto al Cargo IV, el licenciado Criado Vázquez ar-güyó que ante la inacción de sus clientes de satisfacer los honorarios pactados, ejercitó su derecho al cobro de los mismos. Presentó una demanda de cobro de dinero, por constituir esa deuda una líquida y exigible.
*446Por último, en cuanto al Cargo V, afirmó que retuvo el expediente del caso de división de herencia, aún luego de ser requerida su entrega, porque entendió que la autoriza-ción escrita de su dienta, la Sra. Audrey Ann Espina Patterson, era necesaria para proceder con la entrega.
El Comisionado Especial, Ledo. Ramón E. Gómez Colón, señaló la celebración de una Conferencia con Antelación a la Vista en su Fondo. En dicha conferencia la Oficina del Procurador General de Puerto Rico informó al Comisio-nado Especial que sometería el caso por el expediente.(24) El Ledo. Criado Vázquez se opuso a dicho curso de acción al alegar que, conforme a la Regla 14(j) del Reglamento de este Tribunal, (25) el querellado tenía derecho a carearse con los testigos, en particular con el testimonio del querellante, Sr. Héctor Frederick Espina Patterson. Adujo además el querellado, que es al Procurador General de Puerto Rico a quien le corresponde sostener con prueba admisible, ro-busta y convincente la violación a los cánones del Código de Ética Profesional por imperativo constitucional de ga-rantizarle un debido proceso de ley. La vista evidenciaría se celebró los días 21 de septiembre de 1999, 24 de febrero de 2000 y 5 de abril de 2000, respectivamente. El 1ro de noviembre de 2000, el Comisionado Especial rindió su in-forme, en el cual hizo las determinaciones de hecho ya re-latadas y, además, las siguientes: (1) que el Sr. Héctor Frederick Espina Patterson llamó por teléfono al licenciado Criado Vázquez para que compareciera a una vista el 7 de marzo de 1983 en el caso de división de herencia; (2) que en dicha vista el referido letrado acordó con los hermanos Es-pina Patterson asumir la representación legal de éstos y a ser remunerado sobre la base de honorarios contingentes; *447(3) que luego de asumir la representación legal de los her-manos Espina Patterson, el licenciado Criado Vázquez se reunió con éstos en su oficina para discutir la grave situa-ción económica que enfrentaban; (4) que el Sr. Héctor Es-pina Patterson tenía interés en reabrir la estación de ga-solina porque le adeudaba dinero a las Gasolinas Isla; (5) que el señor Espina Patterson le informó al querellado que había conseguido un matrimonio interesado en alquilar el puesto de gasolina por quinientos dólares ($500) mensua-les, con opción a compra. Que éste instruyó al licenciado Criado Vázquez para que redactara el aludido contrato, el cual nunca se firmó; (6) que varios meses después el que-rellante llamó al letrado para informarle que tenía otros clientes que interesaban arrendar el local por la misma cantidad, con una opción a compra por el precio de ciento treinta y tres mil dólares ($133,000); (7) que dicho contrato fue firmado por su hermana, Audrey Ann Espina Patterson, en representación de la Sucesión Espina, por ser ella la administradora judicial de la misma; (8) que el 9 de noviembre de 1983 se otorgó el referido contrato ante el querellado; (9) que la Sra. Audrey Ann Espina Patterson no fue autorizada por el Tribunal de Primera Instancia para otorgar dicho contrato y que el mismo fue declarado nulo, por ser contrario a la ley, tres (3) años después, el 28 de diciembre de 1992 en el caso civil Núm. 89-2767; (10) que én la vista celebrada ante el Comisionado Especial no desfiló prueba que lo convenciera de que el querellado Javier Criado Vázquez no mantuvo informado al querellante de todos los trámites y asuntos que surgían en el caso de la división de herencia, ni tampoco que el señor Espina no autorizara o tuviera conocimiento del negocio que se rea-lizó con el puesto de gasolina; (11) que el Comisionado Especial le impartió credibilidad al testimonio del Sr. Jaime Rodríguez Alicea y al de su padre, Sr. Juan B. Rodríguez Aguayo, a los efectos de que el señor Espina Patterson y el licenciado Criado Vázquez fueron quienes negociaron con *448ellos el contrato de arrendamiento y que le pagaron al se-ñor Espina Patterson la renta de la propiedad arrendada; (12) que la testigo Sra. Waleska Irrizarry Nazario declaró que trabajó con el licenciado Criado Vázquez y que el Sr. Héctor Espina Patterson constantemente visitaba y lla-maba a la oficina urgiendo al referido letrado para que resolviera sus asuntos y que el querellante conocía lo que estaba pasando en su caso; (13) que en fecha posterior al otorgamiento del contrato de arrendamiento, el Sr. Héctor Espina Patterson llamó al licenciado Criado Vázquez y le expresó que no iba a vender lá estación de gasolina, y que el referido letrado había contratado con su hermana, por lo que debía ser ella quien pagara los honorarios de abogado; (14) que el licenciado Criado Vázquez tuvo problemas ma-trimoniales, por lo que decidió demandar al señor Espina Patterson en cobro de honorarios profesionales el 22 de diciembre de 1998; (15) que desde el 15 de marzo de 1988, el querellante le escribió al licenciado Criado Vázquez prescindiendo de sus servicios y requiriéndole la entrega del expediente del caso sobre división de herencia, a lo que se negó el querellado; (16) que el licenciado Criado Váz-quez admitió que cometió un error al no entregarle a los hermanos Espina Patterson el expediente requerido. El Comisionado Especial aclaró que para poder estar en con-diciones de estimar probados la mayor parte de los hechos expuestos en los cargos presentados, a su juicio, era me-nester presentar la prueba testifical del querellante. Dicho Comisionado Especial añadió que no tuvo el beneficio de escuchar dicha prueba, ya que sin explicación razonable alguna el Sr. Héctor Frederick Espina Patterson no fue presentado como testigo.(26)
Evaluada la querella presentada por el Procurador General de Puerto Rico, el Informe del Comisionado Especial, la posición del querellado y el resto de los documentos que *449obran en el expediente del caso, nos encontramos en posi-ción de resolver el asunto ante nos.
HH
Examinaremos en conjunto los Cargos I y II por estar ambos íntimamente relacionados. El Procurador General de Puerto Rico le imputa al licenciado Criado Vázquez la violación de lo establecido en el Art. 579 del Código de En-juiciamiento Civil, 32 L.P.R.A. see. 2439, de violar la fe pública notarial y lo dispuesto en los Cánones 18 y 35 del Código de Etica Profesional, supra.
El Art. 579 del Código de Enjuiciamiento Civil, supra, dispone lo siguiente:
El administrador no venderá los bienes inventariados, ex-cepción hecha de los que puedan deteriorarse, de aquéllos cuya conservación sea difícil y costosa, de los frutos para cuya enajenación se presenten circunstancias ventajosas y de los demás bienes cuya enajenación sea necesaria para el pago de deudas del finado o cubrir atenciones de la administración. El tribunal, a propuesta del administrador y previa notificación y audiencia de los herederos reconocidos, podrá decretar la venta de cualesquiera de dichos bienes en pública subasta y previo avalúo por peritos. Las subastas se verificarán con las mismas solemnidades y en los propios términos establecidos para las de los arrendamientos. (Énfasis suplido.)
Hemos sido enfáticos al reconocer que el propósito rector de esta disposición estatutaria es la protección de los intereses legítimos de los herederos, acreedores y legatarios.!27) Esto responde a que, de ordinario, el administrador judicial de un caudal relicto no está facultado para enajenar o realizar actos de riguroso dominio sobre los bienes de una herencia. (28) Su función consiste funda-*450mentalmente en la administración, custodia, conservación y defensa de los bienes del caudal relicto, hasta tanto éstos sean adjudicados a los herederos o interes ados. (29) Un ad-ministrador judicial sólo podrá realizar actos de riguroso dominio o actos que excedan aquellos de mera administra-ción sobre los bienes del caudal relicto cuando medie la autorización de todos los herederos o del tribunal. (30) En el caso particular en que existan herederos forzosos menores de edad, será indispensable para poder enajenar bienes del caudal relicto, seguir rigurosamente el procedimiento esta-tuido en los Arts. 614 y 616 del Código de Enjuiciamiento Civil(31) para la venta de los bienes pertenecientes a meno-res de edad y lo establecido en >el Art. 579 del Código de Enjuiciamiento Civil, supra.(32)
Del expediente del caso civil Núm. 76-1437, sobre divi-sión de herencia, surge que la administradora judicial del caudal relicto de la Sucesión Espina Díaz solicitó, el 21 de agosto de 1981, la autorización del tribunal para vender la estación de gasolina, prescindiendo del proceso estatuido en el Art. 579 del Código de Enjuiciamiento Civil, supra.i33) A la fecha de dicha solicitud, los hermanos Espina Patterson no habían alcanzado la mayoría de edad. El entonces Tribunal Superior, Sala de Bayamón, mediante Orden de 27 de agosto de 1981 denegó dicha petición.
Al momento de otorgarse el contrato de arrendamiento de la referida estación de gasolina, los bienes del caudal relicto de la Sucesión Espina Díaz se encontraban en es-*451tado de indivisión y sin efectuarse la adjudicación de los mismos. El contrato suscrito por affidavit ante el licen-ciado Criado Vázquez, el 9 de noviembre de 1983, por Audrey Ann Espina Patterson, la administradora judicial de la Sucesión Espina Díaz, efectivamente concedía un dere-cho de opción de compra, derecho que excedía los actos de mera administración para los cuales normalmente está fa-cultada una administradora judicial. Dicho contrato no es-taba autorizado por el tribunal ni contaba con el consenti-miento de todos los herederos de la Sucesión Espina Díaz. Para la fecha en que éste fue otorgado, el querellante ya había advenido a su mayoría de edad. Aun cuando de las determinaciones de hecho del Comisionado Especial puede entenderse que el querellante con sus actos dio su consen-timiento tácito para otorgar el referido contrato, faltaba el consentimiento y la firma de Anna Patterson, madre de los hermanos Espina Patterson y heredera forzosa de la Suce-sión Espina Díaz.(34) En consecuencia, el referido contrato fue declarado nulo el 28 de diciembre de 1992 por el enton-ces Tribunal Superior, Sala de Bayamón.
No podemos acoger la contestación del letrado querellado, a los efectos de que no existía orden o disposición alguna que impidiera la celebración de dicho contrato. Ya hemos expresado que el entonces Tribunal Superior, Sala de Bayamón, había denegado anteriormente una solicitud de autorización judicial para la venta de la estación de gasolina. El licenciado Criado Vázquez era el abogado de los hermanos Espina Patterson en el caso sobre división de herencia. Se presume que la información contenida en dicho expediente era o debió ser de su conocimiento, por ser éste el custodio del mismo. Por otro lado, este Tribunal ha sido enérgico en reafirmar la función dual que ejerce un *452notario en nuestra jurisdicción. Hemos reiterado que el no-tario nuestro es un funcionario público y un profesional, técnico conocedor del Derecho,(35) A estos efectos, la Regla 2 del Reglamento Notarial dispone, en lo pertinente, lo si-guiente^36)
El notario es el profesional del derecho que ejerce una fun-ción pública que consiste en recibir, interpretar y dar forma legal a la voluntad de las partes, dar fe de hechos, redactar los instrumentos adecuados a ese fin, conferirles autenticidad, conservar los originales de éstos y expedir copias que den fe de su contenido.
En su función pública, ejerce la fe pública notarial que tiene y ampara un doble carácter:
(A) En la esfera de los hechos, la exactitud de lo que el notario ve, oye o percibe por sus sentidos, y
(B) en la esfera del Derecho, confiere autenticidad y fuerza probatoria a las declaraciones de voluntad de las partes en el instrumento público redactado conforme a su juicio sobre los preceptos del ordenamiento jurídico para la validez y eficacia del acto o contrato formalizado, y sobre la identidad y capaci-dad de las partes. (Énfasis suplido.)
Cumpliendo con su ministerio de jurista, un notario tiene el deber de asesorar, ilustrar y dar consejo legal a todas las partes contratantes para que comprendan los efectos y las consecuencias jurídicas del negocio celebrado. De la misma manera, su función comprende el asegurarse de la legalidad de toda transacción que ante él se concreta,(37) Un notario que falta a estos deberes deontológicos, falta a la fe notarial de la cual es principal guardador. (38)
*453El Art. 2 de la Ley Notarial de Puerto Rico recoge el principio de la fe publica notarial. Sobre este particular, dicho artículo establece lo siguiente: (39)
El notario es el profesional del Derecho que ejerce una fun-ción pública, autorizado para dar fe y autenticidad conforme a las leyes de los negocios jurídicos y demás actos y hechos extra-judiciales que ante él se realicen, sin perjuicio de lo dispuesto en las leyes especiales. Es su función recibir e interpretar la voluntad de las partes, dándole forma legal, redactar las es-crituras y documentos notariales a tal fin y conferirle [s] auto-ridad a los mismos. La fe pública al notario es plena respecto a los hechos que, en el ejercicio de su función personalmente ejecute o compruebe y también respecto a la forma, lugar, día y hora del otorgamiento. (Énfasis suplido.)
La fe pública notarial es la espina dorsal de todo el es-quema de autenticidad documental notarial. (40) El notario es el custodio de la fe pública y cuando autoriza un docu-mento presuntamente da fe y asegura que el mismo cum-ple con todos los requisitos de ley, formal y sustantivos; que el documento es legal y verdadero, y que se trata de una transacción válida y legítima.(41) Por la importancia de la fe pública notarial, reiteramos, una vez más, nuestro pro-nunciamiento relativo a que la sanción impuesta por una violación a dicha responsabilidad debe ser severa por la gravedad de la falta envuelta. (42)
Del mismo modo, el Canon 35 del Código de Etica Profesional, supra, recoge la obligación que tiene todo notario de ejercer su función con honradez y sinceridad, exal-*454tando los valores de la profesión. Dicho canon dispone lo siguiente:(43)
La conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. Es impropio variar o distorsionar las citas jurídicas, suprimir parte de ellas para transmitir una idea contraria a la que el verdadero contexto establece u ocultar alguna que le es conocida.
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar afidávit u otros documentos, y al presentar causas. El destruir evidencia documental o fa-cilitar la desaparición de evidencia testifical en un caso es también altamente reprochable. (Énfasis suplido.)
El referido canon impone a todo abogado unas normas mínimas de conducta, indispensables para preservar el honor y la dignidad de la profesión. Estas normas mínimas deben ser observadas no sólo en la tramitación de los plei-tos, sino en toda faceta desempeñada por los abogados.(44)
En el contrato de arrendamiento con opción de compra-venta suscrito ante el licenciado Criado Vázquez se expre-saba que la Sra. Audrey Ann Espina Patterson comparecía “por sí y en representación de la Sucesión Espina Díaz”. Como sabemos, un notario cuando otorga un affidavit no asume responsabilidad por. el contenido del documento cu-yas firmas legitime.(45) No obstante, el propio querellado acepta en su contestación a la querella que fue él quien redactó dicho documento. (46)
Por último, el Canon 18 del Código de Ética Profesional, supra, recoge los criterios con que debe cumplir *455todo abogado en el desempeño de su deber profesional. Dicho canon dispone lo siguiente(47)
Será impropio de un abogado asumir una representación profesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable.
Este deber de desempeñarse en forma capaz y diligente no significa que el abogado puede realizar cualquier acto que sea conveniente con el propósito de salir triunfante en las causas del cliente. La misión del abogado no le permite que en de-fensa de un cliente viole las leyes del país o cometa algún engaño. Por consiguiente, al sostener las causas del cliente, debe actuar dentro de los límites de la ley, teniendo en cuenta no sólo la letra de ésta, sino el espíritu y los propósitos que la informan. No debe tampoco ceder en el cumplimiento de su deber por temor a perder el favor judicial ni la estimación popular. No obstante, un abogado puede asumir cualquier re-presentación profesional si se prepara adecuadamente para ello y no impone gastos ni demoras irrazonables a su cliente y a la administración de la justicia. (Énfasis suplido.)
Dicho canon le impone unos criterios éticos a toda ac-tuación profesional de un abogado. En particular, le im-pone taxativamente a los abogados la obligación de defender diligentemente los intereses del cliente, pero sin recurrir a la violación de las leyes o a cometer engaños para sostener su causa. (48)
Concluimos que la actuación del Ledo. Javier Criado Vázquez, al participar conscientemente en el asesoramiento, redacción y otorgamiento del contrato de arrendamiento con opción de compra de un bien indiviso y sin adjudicar del caudal relicto de la Sucesión Espina Díaz, *456violentó la fe pública notarial y los deberes de sinceridad y dignidad consignados en el Canon 35 del Código de Etica Profesional, supra. Del mismo modo, el licenciado Criado Vázquez incumplió con los deberes profesionales de res-ponsabilidad, capacidad y diligencia exigidos por el Canon 18 del Código de Etica Profesional, supra. La necesidad económica de sus clientes no justificaba el otorgamiento del referido contrato de arrendamiento con opción a com-pra sin la autorización judicial necesaria o sin el consenti-miento de todos los herederos. En cuanto a la violación de lo dispuesto en el Art. 579 del Código de Enjuiciamiento Civil, supra, resolvemos que aun cuando el derecho de op-ción de compra no constituye un acto de enajenación per se, sí excede un mero acto de administración, y esto debió constarle al letrado querellado.
El Procurador General de Puerto Rico le imputa, ade-más, al querellado la violación de lo contemplado en el Canon 19 del Código de Ética Profesional, supra.
El aludido Canon 19 le impone a todo abogado el deber ineludible de mantener informado a su cliente de todo asunto importante que surja en el trámite de su caso. Dicha obligación de suministrar información a su cliente es elemento imprescindible en la relación fiduciaria abogadocliente. Dicha disposición ética establece, en lo pertinente, lo siguiente:
El abogado debe mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomendado. 4 L.P.R.A. Ap. IX, C. 19.
Entendemos que dicho cargo no se sostiene, a tenor con la prueba desfilada ante el Comisionado Especial, ni de los documentos que constan en el expediente de este Tribunal. El Comisionado Especial expresó que toda la prueba desfi-lada lo convenció de que el querellado mantuvo informado al querellante de todo asunto que surgía en el caso de división de herencia, así como del negocio que se realizó con *457la estación de gasolina. El Comisionado Especial funda-mentó esta determinación en la prueba testifical ofrecida en la vista evidenciaria que estableció que el querellante visitaba y llamaba regularmente a la oficina del querellado. Resolvemos que el licenciado Criado Vázquez no incumplió el deber de informar a su cliente, de acuerdo con el Canon 19 del Código de Etica Profesional, supra.
Finalmente, atendemos lo planteado en los Cargos IV y V imputados por el Procurador General de Puerto Rico al querellado.
El Canon 25 del Código de Ética Profesional, supra, establece que la presentación de una demanda sobre cobro de honorarios profesionales por parte de un abogado contra su cliente está permitida sólo en aras de evitar injusticias, imposiciones o fraude. No obstante, no es hasta que el abogado termina su gestión profesional que puede reclamar sus honorarios profesionales.(49) El referido Canon 25 prescribe lo siguiente:
Las controversias con los clientes con respecto a la compen-sación deben evitarse por el abogado en todo lo que sea compatible con el respeto a sí mismo y con el derecho que tenga a recibir una compensación razonable por los servicios prestados. Solamente deben establecerse demandas contra los clientes para evitar injusticias, imposiciones o fraudes. (Enfa-sis suplido.) 4 L.P.R.A. Ap. IX.
El contrato de honorarios profesionales de abogado es una variante del contrato de arrendamiento de obra, con la particularidad que el mismo se encuentra enmarcado y delimitado por lo dispuesto en los cánones del Código de Ética Profesional.(50) En nuestra jurisdicción el contrato a base de honorarios contingentes está plenamente aceptado cuando es beneficioso para el cliente y *458cuando el mismo no es excesivamente oneroso/51) En dicho contrato el abogado se hace partícipe del resultado del caso para percibir un por ciento de la cuantía que reciba su cliente/52)
En el caso ante nuestra consideración, el querellado ha-bía representado a sus clientes Audrey Ann Espina Patterson y Héctor Frederick Espina Patterson en el caso civil sobre división de herencia. Dicho caso terminó mediante sentencia dictada el 28 de abril de 1987, la cual adjudicó la estación de gasolina a favor de los clientes del querellado. Determinamos que el querellado no violó el Canon 25 del Código de Etica Profesional, supra, al presentar el 22 de diciembre de 1988 la demanda sobre cobro de honorarios profesionales. Para esa fecha su labor como abogado en el caso civil sobre división de herencia había culminado/53)
Por último, se le imputa al querellado retener indebidamente el expediente de su cliente. El Canon 20 del Código de Etica Profesional, supra, establece, en lo aquí pertinente, lo siguiente:
Al ser efectiva la renuncia del abogado debe hacerle entrega del expediente a su cliente y de todo documento relacionado con el caso y reembolsar inmediatamente cualquier cantidad ade-lantada que le haya sido pagada en honorarios por servicios que no se han prestado. (Enfasis suplido.)
Insistimos que en esta jurisdicción un abogado no tiene un derecho de retención sobre el expediente de su cliente. Una vez el cliente le solicita la renuncia a su abogado, la entrega del expediente de su caso debe ser inmediata y sin dilación alguna/54) La falta del pago de los honorarios por *459servicios profesionales no exime a un abogado de su deber de devolver el expediente del caso.
Concluimos que el licenciado Criado Vázquez retuvo in-debidamente el expediente del querellante. Surge de los autos ante nos que la entrega del expediente del caso sobre división de herencia fue requerida en cinco (5) ocasiones. No fue hasta que este Tribunal le requirió su entrega el 8 de junio de 1989, mediante resolución a estos efectos, que el querellado devolvió dicho expediente. Resolvemos que tal actuación violentó lo dispuesto por el Canon 20 del Có-digo de Ética Profesional, supra. Tomamos conocimiento de que el licenciado Criado Vázquez admitió en la vista ante el Comisionado Especial que había errado al no entregarle a los hermanos Espina Patterson el expediente, una vez le fue requerido.
Antes de determinar la sanción disciplinaria correspon-diente, queremos reiterar que una transacción entre el abogado querellado y su cliente perjudicado no nos priva de ejercer nuestra jurisdicción disciplinaria. (55)
Hemos establecido que al determinar la sanción disciplinaria aplicable al abogado querellado, podemos to-mar en cuenta factores como: la reputación del abogado en la comunidad; el previo historial de éste; si es su primera falta; la aceptación de la falta y su sincero arrepentimiento; si se trata de conducta aislada; el ánimo de lucro de su actuación; resarcimiento al cliente, y cualquier otro atenuante o agravante que medie en los hechos particulares al caso.(56)
En el presente caso tomamos en consideración como agravantes los siguientes: (a) el querellado reiteradamente ha incumplido con su deber de mantener al día su fianza notarial; (b) de la misma manera ha incumplido reiterada-*460mente con su deber de pagar su cuota de colegiación en tiempo; (c) fue amonestado por este Tribunal el 28 de diciembre de 1990, por incumplir con lo dispuesto en el Canon 21 del Código de Ética Profesional; (d) ha sido sancio-nado en dos (2) ocasiones por notificar tardíamente el otorgamiento de un poder a la Oficina de Inspección de Protocolos y Notaría.
hH I — i h-H
En virtud de lo anterior, procede la suspensión indefi-nida del licenciado Criado Vázquez del ejercicio de la nota-ría y la suspensión de la abogacía por un término de dos (2) meses, y apercibirlo de su deber de cumplir a cabalidad en el futuro con los cánones de ética profesional que rigen la profesión de abogado.

Se dictará sentencia de conformidad.


(1) 4 L.P.R.A. Ap. IX.


(2) 32 L.P.R.A. see. 2439.


(3) Caso Civil Núm. 76-1437.


(4) La demandante advino a la condición de cónyuge inocente en el procedi-miento de divorcio bajo el estado de derecho anterior a la Ley Núm. 25 de 8 de *441diciembre de 1990, que enmendó el Art. 761 del Código Civil de Puerto Rico. Por lo tanto, era acreedora a la cuota vidual usufructuaria, ya que, como cuestión de hecho, ninguno de los ex cónyuges había contraído matrimonio posteriormente con otra persona.


(5) Determinación de Hecho Núm. 3, Informe del Comisionado Especial al Tribunal, pág. 8.


(6) Determinación de Hecho Núm. 7, Informe del Comisionado Especial al Tribunal, pág. 9.


(7) Determinación de Hecho Núm. 8, Informe del Comisionado Especial al Tribunal, pág. 9.


(8) Determinación de Hecho Núm. 9, Informe del Comisionado Especial al Tribunal, pág. 9.


(9) Determinación de Hecho Núm. 16, Informe del Comisionado Especial al Tribunal, pág. 10. Para la fecha en que fue otorgado el contrato, el Sr. Héctor Frederick Espina Patterson ya había advenido a su mayoría de edad.


(10) Determinación de Hecho Núm. 16, Informe del Comisionado Especial al Tribunal, pág. 10; Apéndice II del Informe del Procurador General, págs. 16-20.


(11) Determinación de Hecho Núm. 17, Informe del Comisionado Especial al Tribunal, pág. 10.


(12) Apéndice III del Informe del Procurador General, pág. 21.


(13) Determinación de Hecho Núm. 27, Informe del Comisionado Especial al Tribunal, pág. 12; Apéndice IV del Informe del Procurador Generad, pág. 22. Cabe señalar que en dicha determinación de hecho hay un error tipográfico en cuanto al año en que se prescindió de los servicios profesionales del querellado.


(14) Determinación de Hecho Núm. 27, Informe del Comisionado Especial al Tribunal, pág. 12.


(15) Véase Apéndice V y IX del Informe del Procurador General, págs. 23-25 y 33.


(16) Apéndice VII del Informe del Procurador Generad, págs. 27-28. Caso Civil Núm. KCD88-2163, Javier Criado Vázquez v. Audrey Ann Espina, et ais.


(17) Caso Civil Núm. CS-89-2767, Héctor Frederick Espina Patterson v. Jaime Rodríguez Alicea et ais.


(18) Apéndice I del Informe del Procurador General, págs. 1-15.


(19) Determinación de Hecho Núm. 26, Informe del Comisionado Especial al Tribunal, pág. 12.


(20) Véase Moción Aclaratoria en Tomo a Escrito Informativo.


(21) Véase Informe del Procurador General, pág. 9.


(22) 118 D.P.R. 339 (1987).


(23) 108 D.P.R. 490 (1979).


(24) El expediente de la acción disciplinaria ante nos está compuesto por los expedientes sobre la queja AB-89-14 y la querella CP-98-6, respectivamente; sobre los autos de los casos civiles sobre división de herencia de la Sucesión Espina; sobre sentencia declaratoria que declaró nulo e ilegal el contrato de arrendamiento, y sobre cobro de dinero por honorarios profesionales.


(25) 4 L.P.R.A. Ap. XXI-A.


(26) Lo expresado por el Comisionado Especial opera en beneficio del querellado.


(27) Sánchez Rodríguez v. López Jiménez, 116 D.P.R. 172 (1985); Sucn. Mercado Parra v. Srio. de Hacienda, 92 D.P.R. 710 (1965).


(28) Irizarry Cordero v. Registrador, 89 D.P.R. 747 (1964); Crehore v. El Regis. de Guayama, 22 D.P.R. 32 (1915).


(29) Ab Intestato Balzac Vélez, 109 D.P.R. 670 (1980).


(30) Sánchez Rodríguez v. López Jiménez, supra; Mercado v. Mercado, 66 D.P.R. 38 (1946); Crehore v. El Regis. de Guayama, supra. Véase, además, E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. I, pág. 205.


(31) 32 L.P.R.A. sees. 2721 y 2723.


(32) Irizarry Cordero v. Registrador, supra.


(33) Véase Moción Solicitando Autorización para Disponer de Propiedad Me-diante Venta Privada. La entonces administradora judicial solicitaba al tribunal au-torización para vender la estación de gasolina sin recurrir al procedimiento de su-basta pública.


(34) Cabe señalar que el entonces Tribunal Superior, Sala de Bayamón, en el caso civil sobre sentencia declaratoria y nulidad de contrato, encontró probado que el querellante no dio su consentimiento para otorgar el referido contrato ni lo ratificó posteriormente.


(35) In re Igartúa Muñoz, 153 D.P.R. 315 (2001); In re Bryan, Vargas, 150 D.P.R. 1 (2000); In re Capestany Rodríguez, 148 D.P.R. 728 (1999); In re Colón Ramery, 133 D.P.R. 555 (1993); In re Colón Muñoz, 131 D.P.R. 121 (Í992); Ramírez Lebrón v. Registrador, 131 D.P.R. 76 (1992); In re Cruz Cruz, 126 D.P.R. 448 (1990); Chévere v. Cátala, 115 D.P.R. 432 (1984); In re Feliciano, 115 D.P.R. 172 (1984); In re Meléndez Pérez, 104 D.P.R. 770 (1976).


(36) 4 L.P.R.A. Ap. XXIV.


(37) In re Feliciano Ruiz, 117 D.P.R. 269 (1986); In re Meléndez Pérez, supra.


(38) íd.


(39) 4 L.P.R.A. see. 2002.


(40) In re Ortiz Gutiérrez, 153 D.P.R. 271 (2001); In re González Maldonado, 152 D.P.R. 871 (2000); In re Díaz Ortiz, 150 D.P.R. 418 (2000); In re Jiménez Bracket, 148 D.P.R. 287 (1999); In re Vera Vélez, 148 D.P.R. 1 (1999); In re Iglesias Pérez, 146 D.P.R. 14 (1998); In re Medina Lugo, 136 D.P.R. 120 (1994); In re Vargas Hernández, 135 D.P.R. 603 (Í994); In re González González, 119 D.P.R. 496 (1987); In re Meléndez Pérez, supra.


(41) In re Feliciano Ruiz, supra.


(42) In re Iglesias Pérez, supra; In re Jiménez Bracket, supra; In re Vargas Her-nández, supra; In re Meléndez Pérez, supra.


(43) 4 L.P.R.A. Ap. IX, C. 35.


(44) In re Belk, Serapión, 148 D.P.R. 685 (1999); In re Martínez, Odell I, 148 D.P.R. 49 (1999).


(45) Art. 56 de la Ley Notarial de Puerto Rico, 4 L.P.R.A. see. 2091.


(46) Véase Contestación a Querella.


(47) 4 L.P.R.A. Ap. IX.


(48) In re Vélez Barlucea, 152 D.P.R. 298 (2000); In re Filardi Guzmán, 144 D.P.R. 710 (1998); In re Soto, 134 D.P.R. 772 (1993); In re Vargas Soto, supra.


(49) Pérez v. Col. Cirujanos Dentistas de P.R., 131 D.P.R. 545 (1992).


(50) Pérez v. Col. Cirujanos Dentistas de P.R., supra; Nassar Rizék v. Hernández, 123 D.P.R. 360 (1989).


(51) In re Clavell Ruiz, 131 D.P.R. 500 (1992).


(52) Pérez v. Col. Cirujanos Dentistas de P.R., supra.


(53) Véase la Determinación de Hecho Núm. 25, Informe del Comisionado Especial al Tribunal, pág. 12.


(54) In re Román Rodríguez, 152 D.P.R. 520 (2000); In re Irizarry, González, 151 D.P.R. 916 (2000); In re Aviles Vega, 141 D.P.R. 627 (1996); Nassar Rizek v. Hernán-dez, supra.


(55) In re Román Rodríguez, supra.


(56) In re Díaz Ortiz, supra; In re Velez Barlucea, supra; In re Padilla Rodríguez, 145 D.P.R. 536 (1998); In re Ortiz Velázquez, 145 D.P.R. 308 (1998); In re Valcárcel Mulero I, 142 D.P.R. 41 (1996).